SOMERVILLE, J.
The pleading and evidence in this case are substantially the same as in the cases of This Appellant v. Brannon, 178 Ala. 115, 59 South. 60, Same v. Tanner, 180 Ala. 30, 60 South. 81, and Same v. Wilmer Store Co., 180 Ala. 1, 60 South. 99, decided adversely to appellant.
The point is made here, however, that the alleged false representations were made by defendant’s agent Cozart to Brannon, and not to complainant, and hence the latter had no right to act upon them, nor to complain of their falsity. The evidence shows that Cozart was engaged in selling defendant’s stock to Brannon, and that the representations in question were made directly to him, but it shows also that they were made in the presence and hearing of complainant, and,, further, that they attracted his attention and enlisted his interest in the stock as an investment. Immediately following the transaction with Brannon, complainant purchased from Cozart 20 shares of the stock. Cozart knew of complainant’s presence; and that he had heard the false statements made to Brannon. Hence, to all intents and purposes, these representations were made to complainant, and, under the circumstances shown, he had a right to rely upon them.
Moreover, since Cozart knew that complainant was misinformed as to material facts, by Cozart’s own willful statements, it became his positive duty to inform complainant of the true facts before he sold him the stock; and, failing to do so, his wrong was morally and legally the same as if he had originally made the false statements personally to complainant, and amounted in fact to a reaffirmation of them.
The interest allowed in the decree should have been on $500 instead of $520, making the true amount *297$556.25. The decree will be corrected in this particular, and, as corrected, will be affirmed.
Corrected and affirmed.
All the Justices concur, except Dowdell, C. J., not sitting.